Title: To John Adams from C. W. F. Dumas, 30 May 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 30e. May 1783

Je viens d’avoir un Entretien avec un des premiers personnages de ce pays, dont ce qui suit me paroît de nature à devoir vous être com̃uniqué sur le champ: savoir, 10. que votre Emprunt à Amsterdam, de 5 millions de florins, seroit rempli depuis longtemps, si Mrs. Wm. & Jn. Willink l’avoient eu seuls entre les mains; non que les 2 autres Maisons co-Directrices eussent manqué de bonne volonté, mais parce qu’elles ne pouvoient ni s’y prendre aussi bien, ni disposer avec le même ascendant, concert & succès, des Bourses, tant à Amsterdam que dans les autres villes:— 20. Que si le Congrès, tout en laissant les 3 Maisons continuer à compléter les cinq millions contractés, vouloit ouvrir un nouvel Emprunt de 10 millions de florins au moins, entre les mains seules de Mrs. Wm. & Jn. Willink, on assure positivement, que cet Emprunt seroit rempli trèsrapidement, & avant même que celui des 5 millions puisse être complet.— Il faudroit, ajoute-t-on, se presser pour cela, avant que d’autres négotiations, qu’on croit que ce pays va faire pour luimême, rafflent l’argent, tandis qu’il n’y auroit pas pour les prêteurs de choix à faire d’un intérêt plus haut.— On m’a protesté que Mrs. Willink n’ont aucune connoissance que cette ouverture m’ait été faite. Et outre son importance, j’ai encore une raison spéciale pour me presser de vous en faire part, après en avoir demandé la permission; c’est que, dans peu, cette notion ne pourra manquer d’être communiquée, en conversation, à tout Membre du Congrès qui s’informera des moyens & de la méthode de lever de l’argent en Hollande, avec la même promptitude & facilité qu’ont éprouvée depuis si longtemps, entre autres & sur-tout, les Anglois.l
Après vous avoir exposé fidelement, & le plus exactement qu’il m’a été possible, ce que dessus, il me reste à vous prier, Monsieur, quelque usage que vous jugiez à propos d’en faire, de vouloir bien éviter que les 2. autres maisons ne m’en puissent vouloir, com̃e si je me prêtois aux vues d’autrui pour les faire exclure, ce dont je n’ai ni la pensée ni le moindre motif. Je veux simplement faire mon devoir, ne vous laisser rien ignorer de ce qui pourroit être utile, &, au cas que vous jugeassiez nécessaire que j’allasse demander à Mrs. W. des Explications, ou le projet d’un plan, soit de votre part, soit de maniere à ne point Vous compromettre, de suivre de mon mieux vos ordres pro bono publico.
Je Suis avec un vrai & grand respect, / De Votre Excellence / Le très-humble & très-obéis- / sant serviteur 
C.w.f. Dumas

P.S. La personne en question (que je vous nom̃erai dans une autre Lettre, si vous ne la devinez, par celle ci) m’a assuré sérieusement & positivement, qu’il sera aussi aisé de lever successivement 50 millions, que les 10 millions dont il est question par la présente. Mais cette personne ne sera plus ici pour être consultée quand vous me répondrez, Monsieur; & voilà pourquoi il n’y a plus d’éclaircissemens à avoir là-dessus, qu’en s’adressant directement & secretement à Mrs. W, au cas que vous en desiriez.
2e. P.S. Mr. Texeira un Juif Portugais ici, m’a prié de consulter V. E. Si & com̃ent on pourroit acheter des terres en Sud-Caroline, sans que le Proprietaire fût obligé d’y aller résider lui même autremt. que par Procureur ou Mandataire. Cest leur Synagogue ici qui spécule pour une telle acquisition, afin d’y envoyer & employer utilement une troupe de leurs pauvres dont ils se trouvent surcharges. Mr. Texeira m’a dit qu’ils avoient dejà été en Marché pour des terres que Mrs. Salvador de leur religion à Londres possedent en ninty-Six, mais que les possesseurs ne vouloient s’en défaire. Et le Neveu de Mr. Salvador m’a dit que le márché n’avoit pu se conclure, parce qu’on n’avoit offert que [6?]000 £. St. pour des terres qui valoient beaucoup plus. Ceci pourroit être com̃uniqué, avec mes meilleurs respects à S. E. Mr. Laurens[. . .].

 
Translation
Sir
The Hague, 30 May 1783

I have just had a conversation with one of the most important men in the country, and the matters we discussed appear so urgent as to be communicated to you at once. Be informed that, first, your loan from Amsterdam of five million florins would have long since been filled had it been handled by Wilhem & Jan Willink alone, not because the two other participating banks lacked the will, but because, having less standing, they could not command the same influence, cooperation, and success in the exchanges of either Amsterdam or the other cities; and, second, that if Congress, while still allowing the three houses to complete the first contract for five million, wished also to open a new loan for at least ten million florins to be handled solely by Wilhem & Jan Willink, we are assured that this loan would be filled very quickly, even before the one for five million could be completed. I am told that speed is of the essence, before the other transactions, increasingly being made for this country itself, sweep up the money, and before the lenders have the option of raising interest rates. He declared to me that the Willinks have no knowledge that this overture has been made to me. In addition to its importance, I have another special reason for urgently sharing this information with you after receiving permission to do so: it is that in no time this notion is sure to be passed in conversation to any member of Congress seeking to find out how to raise money in Holland with the same ease and speed enjoyed so particularly and for so long by the English.
Having set forth the above as faithfully and exactly as I could, it remains, sir, for me to ask that, however you may decide to use this information, you will take care to avoid giving the two other houses reason to resent me, as if I had adopted other people’s opinions in order to exclude them, when in fact nothing was further from my thoughts. I wish simply to do my duty and to inform you of everything that might prove useful; and, should you deem it necessary for me to ask the Willinks for an explanation or the outline of a plan, either on your behalf or in a manner that does not compromise you, I wish to follow as best I can your orders pro bono publico.
I am with true and deep respect your excellency’s very humble and very obedient servant
C.w.f. Dumas


P.S. The person in question (whom I shall name in another letter, if you do not guess his identity from this) gave me serious, positive assurances that it would be as easy to raise fifty million successively as the ten million mentioned here. But this gentleman will no longer be available for consultation when you reply, sir, and that is why it is only possible to obtain further clarification by writing directly and in secret to the Willinks, if you so desire.
2d. P.S. Mr. Texeira, a Portuguese Jew here, beseeched me to consult your excellency about whether and how one might purchase lands in South Carolina without the owner being obliged to go live there himself otherwise than by a proxy or by an authorized agent. It is their synagogue here that is considering making such a purchase, in order to send and provide useful employment for a troupe of their poor, with whom they are overburdened. Mr. Texeira told me that they were already in the market for lands that the Salvadors, their co-religionists in London, possessed in Ninety-Six, but that the owners did not want to get rid of them. And Mr. Salvador’s nephew told me that the sale was not able to be concluded because they only offered [6?]000 £ sterling for lands that were worth much more. This could be communicated, with my respects to his excellency Mr. Laurens[. . .].

